Citation Nr: 1418766	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-16 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, this matter was remanded for additional development.


FINDING OF FACT

OSA was not manifested in service or for many years thereafter and is not shown to be otherwise related to the Veteran's service.


CONCLUSION OF LAW

Service connection for OSA is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.   A January 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  He was afforded VA examinations in August 2010 and November 2013.  Such examinations (reported in greater detail below), taken together, are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not advised VA of additional, relevant evidence that is not of record.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veterans Benefits Management System and in "Virtual VA," with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has OSA due to service.

STRs show that in May 1978 and June 1988, the Veteran specifically denied frequent trouble sleeping.  A January 1989 record noted no dysuria and no frequency of urination.  In February 1993, it was noted that the Veteran's prostate gland was examined.  A May 1996 report of medical history noted that the Veteran again denied frequent trouble sleeping.  That same month, the Veteran reported being overweight.  On April 1998 separation examination, there was no notation regarding sleeping problems or a diagnosis of OSA.  On associated report of medical history, the Veteran denied frequent trouble sleeping.

A January 2007 VA treatment record noted that the Veteran reported some difficulty sleeping.  In December 2009, the Veteran underwent a sleep study.  The clinical impression was moderate OSA with significant oxygen desaturation.  A December 2009 VA record noted urinary frequency and nocturia.  It was noted that the Veteran was recently evaluated by a sleep study and was found to have sleep apnea.  A March 2010 VA treatment record notes that the Veteran is having problems staying asleep and uses a continuous positive airway pressure (CPAP) machine a couple of times a week.  In April 2010, it was noted that the veteran was overweight and that weight loss lowers the risk of sleep apnea.  A July 2010 record noted nocturia and that the Veteran was taking trazodone for sleep.

In April 2010, the Veteran reported that he had problems sleeping from 1987 to 2009 and would wake up several times during the night to urinate.  He stated that the military doctors were looking for urinary problems and so his sleep problems went untreated.  He indicated that he now uses a CPAP machine, which has helped him to sleep through the night.

The RO obtained a VA examination in August 2010.  The examiner noted a diagnosis of OSA and that the Veteran was using a CPAP machine.  He opined that the Veteran's currently diagnosed sleep apnea is not related to his symptoms of nocturia in service, noting that nocturia is not recognized as a symptom of sleep apnea.

In the Veteran's June 2011 substantive appeal, he stated that he had severe problems sleeping while in the military, but was treated for prostate problems instead.

On November 2013 VA sleep apnea examination, the examiner noted a diagnosis of sleep apnea, diagnosed in 2009.  The examiner noted that the Veteran reported symptoms of difficulty sleeping at night, getting up to go to the bathroom, and loud snoring.  It was noted that the Veteran started a CPAP machine and since using this, sleeps better with less awakening.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  He stated that according to the Mayo Clinic, the causes of OSA are: excess weight, however he noted that thin people can develop this disorder too; neck circumference - people with a thicker neck may have a narrower airway; a narrowed airway, which may have been inherited; enlarged tonsils or adenoids, which can block your airway; being male, as men are twice as likely to have sleep apnea; being older, as sleep apnea occurs significantly more often in adults older than 60; family history - having family members with sleep apnea may put you at an increased risk; race - in people under 35 years old, blacks are more likely to have OSA; and use of alcohol, sedatives, or tranquilizers, which relax the muscles in your throat.  The examiner indicated that the Veteran was diagnosed with OSA over 10 years after discharge from service and has a reported body mass index of 31.62 placing him in obesity range, which is the likely cause of his sleep apnea.  The examiner noted the Veteran's complaints of "frequent urination" at night, but stated that such is a common symptom of benign prostatic hyperplasia (BPH).  The examiner noted that the Veteran takes two medications for BPH and is followed by Urology for this condition.

In January 2014, the Veteran again submitted a statement indicating that his sleep apnea symptoms began while he was in the military and have continued.  He reported frequent trips to the bathroom and sleep disruption.

After a review of the evidence delineated above, the Board finds that the evidence is against a finding of service connection for OSA.

The preponderance of the evidence is against a finding that OSA became manifest in service.  In this regard, the Veteran himself repeatedly denied frequent trouble sleeping while in service, which suggests that he did not believe he had a sleep disorder while in service.  See STRs noted above.  Additionally, the August 2010 VA examiner opined that nocturia (which the Veteran reported he had in service) is not recognized as a symptom of sleep apnea.  The November 2013 VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in service.  He noted that the Veteran was diagnosed with OSA over 10 years after discharge from service and noted a more likely etiology for the sleep apnea (that the Veteran was obese).  Further, the examiner noted that the Veteran's complaints of frequent urination can be attributed to BPH, another medical condition for which the Veteran is being treated.  As the November 2013 opinion contains a clearly supported medical explanation with citation to medical literature and the factual record, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  Notably, there is no opinion to the contrary.

What remains for consideration is whether in the absence of a showing of onset in service, OSA may somehow otherwise be related to the Veteran's service.

The most probative and persuasive evidence of record shows that the Veteran is currently diagnosed with OSA which is unrelated to service.  It is highly significant that military medical personnel (based on actual observation and examination of the Veteran) were of the opinion that the Veteran did not have a sleep disorder.  Notably, on service separation examination, there is no notation or diagnosis related to a sleep disorder.  Moreover, the 2013 examiner noted a review of the claims file and cited to the factual record, including the Veteran's statements and reported history.  The examiner noted the lengthy time period between service and initial treatment and explained that the Veteran's current diagnosis was more likely attributable to other causes.  The medical evidence is highly probative.

Because the examiner expressed familiarity with the record, and cited to supporting factual data, his opinion is highly probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, there is no opinion to the contrary.  Given the depth of the examination report and medical opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is highly probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).
  
The Board notes that it has considered the Veteran's lay statements regarding the etiology of his sleep apnea and specifically that he experienced symptomatology in-service, which has continued.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Whether OSA which the Veteran currently suffers from may be related to service requires medical expertise to determine because it involves a complex medical matter involving an internal process.  The Veteran is not competent to provide such an opinion as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  To the extent the Veteran may implicitly be arguing that the military medical personnel misdiagnosed, or failed to properly diagnose, sleep apnea in service, he is not competent to offer such an opinion and has not submitted any medical evidence in support of such an argument. 

In sum, the preponderance of the evidence is against associating the Veteran's OSA with his service.  In making this determination the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claim, and the rule does not apply. Gilbert, 1 Vet. App. at 55.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for OSA is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


